Opinion issued June 9, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00943-CV
____________

KATHLEEN VAN KEUREN MCIVER, REBECCA ANN VAN KEUREN
(A/K/A REBECCA A. SCHLOSSER), RONALD GENE ROSSI, AND
DEANN RENA LACROIX (A/K/A D.R. THORPE, DEANN RENA VAN
KEUREN), Appellants

V.

HOUSTON INDEPENDENT SCHOOL DISTRICT; HARRIS COUNTY
EDUCATION DISTRICT; CITY OF HOUSTON, TEXAS; HARRIS
COUNTY, TEXAS; THE HARRIS COUNTY EDUCATION
DEPARTMENT, THE PORT OF HOUSTON AUTHORITY OF HARRIS
COUNTY; THE HARRIS COUNTY FLOOD CONTROL DISTRICT; THE
HARRIS COUNTY HOSPITAL DISTRICT; AND HOUSTON
COMMUNITY COLLEGE SYSTEM, Appellees




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2002-38243




MEMORANDUM OPINION
          Appellants Kathleen Van Keuren McIver, Rebecca Ann Van Keuren (a/k/a
Rebeccas A. Schlosser), Ronald Gene Rossi; and Deann Rena La Croix (a/k/a D.R.
Thorope, Deann Rena Van Keuren) have neither established indigence, nor paid or
made arrangements to pay the clerk’s fee for preparing the clerk’s record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After being
notified that this appeal was subject to dismissal, appellants Kathleen Van Keuren
McIver, Rebecca Ann Van Keuren (a/k/a Rebeccas A. Schlosser), Ronald Gene
Rossi; and Deann Rena La Croix (a/k/a D.R. Thorope, Deann Rena Van Keuren) did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  Tex. R. App. P. 37.3(b).  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.